DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0089557, herein Kim) in view of Sato et al. (US 2019/0285321, herein Sato).
In regards to claim 1, Kim discloses
A heat exchanger (Fig.8) comprising:
a heat transfer tube (3); and
a plurality of fins (8),
wherein a refrigerant flowing inside the heat transfer tube exchanges heat with air flowing between the plurality of fins (Fig.8), and
wherein each fin of the plurality of fins comprises:
a heat transfer expansion surface (Fig.9, 85a-c) comprising a peak portion (85a, 85c) and a valley portion (85b) provided along an air flow direction, and
a drain structure (81d-f) provided to overlap the heat transfer expansion surface (Figs.8 and 9).
Kim does not disclose the heat transfer tube formed in a flat shape.
	Sato teaches a heat transfer tube formed in a flat shape (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s heat transfer tube to a flat shape as taught by Sato in order to increase heat transfer by increasing the surface area of the tube. 
In regards to claim 4, Kim in view of Sato discloses that the heat transfer tube includes a plurality of heat transfer tubes arranged in multiple stages in a vertical direction (Fig.8), wherein each heat transfer tube has a flat surface  facing in an upward direction and a flat surface facing in a downward direction (as disclosed by Sato), wherein each fin is formed in a long shape extending in the vertical direction (Fig.8), wherein the plurality of heat transfer tubes passes through at least one of the plurality of fins (Fig.8), wherein a cutting groove (81a) is formed at a position corresponding to the plurality of heat transfer tubes in a first long side (left side) of each fin (Fig.8), wherein a second long side (right side) of each fin extends in a straight line from an upper end to a lower end (Fig.8), and wherein the drain structure is provided to drain water droplets toward the second long side of the fin (Fig.8).
In regards to claim 5, Kim discloses that the drain structure is positioned on an incline such that a first end of the drain structure is higher than a second end of the drain structure (Fig.8), and wherein the first end of the drain structure is located toward the first long side of each fin and the second end of the drain structure is located toward the second long side of each fin (Fig.8).
In regards to claim 7, Kim discloses that each fin is a corrugated fin in which the peak portion and the valley portion are alternately formed (Fig.9), and a corrugated angle between the peak portion and the valley portion is greater than or equal to 5° and less than or equal to 24° (Fig.9).
In regards to claim 16, Kim discloses
An air conditioner (Fig.8) comprising:
a heat exchanger comprising a heat transfer tube (3) and a plurality of fins (8), the heat exchanger configured to allow a refrigerant flowing inside the heat transfer tube to exchange heat with air flowing between the plurality of fins (Figs.8 and 9), 
wherein each fin of the plurality of fins comprises:
a heat transfer expansion surface (Fig.9, 85a-c) comprising a peak portion (85a, 85c) and a valley portion (85b) provided along an air flow direction, and
a drain structure (81d-f) provided to overlap the heat transfer expansion surface (Figs.8 and 9).
Kim does not disclose the heat transfer tube formed in a flat shape.
	Sato teaches a heat transfer tube formed in a flat shape (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s heat transfer tube to a flat shape as taught by Sato in order to increase heat transfer by increasing the surface area of the tube. 
In regards to claim 18, Kim in view of Sato discloses that the heat transfer tube includes a plurality of heat transfer tubes arranged in multiple stages in a vertical direction (Fig.8), wherein each heat transfer tube has a flat surface facing in an upward direction and a flat surface facing in a downward direction (as disclosed by Sato), wherein each fin is formed in a long shape extending in the vertical direction (Fig.8), wherein the plurality of heat transfer tubes passes through at least one of the plurality of fins (Fig.8), wherein a cutting groove (81a) is formed at a position corresponding to the plurality of heat transfer tubes in a first long side (left side) of each fin (Fig.8), wherein a second long side (right side) of each fin extends in a straight line from an upper end to a lower end (Fig.8), and wherein the drain structure is provided to drain water droplets toward the second long side of the fin (Fig.8).

Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the drain structure includes a concave portion and a convex portion formed on the heat transfer expansion surface.
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the first portion of the drain structure overlaps the peak portion of the heat transfer expansion surface and the second portion of the drain structure overlaps the valley portion of the heat transfer expansion surface.
Claims 8-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that a distance between one of the first heat transfer tubes and one of the second heat transfer tubes adjacent to each other is greater than 40% of a width dimension of the one of the plurality of first heat transfer tubes or the one of the plurality of second heat transfer tubes, and wherein a distance between the first fin of the plurality of fins and the one of the second heat transfer tubes is greater than 20% of a width dimension of the second fin.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the heat transfer tube passes through the plurality of fins, wherein the plurality of fins is arranged at a predetermined fin pitch, and wherein a width dimension of the heat transfer tube is greater than or equal to 4 times and is less than or equal to 7 times of the fin pitch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763